DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 10/29/2020. Claims 1-14 are pending in the current office action. Claim 1 has been amended by the applicant and claims 11-14 are new claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further Claim 14 recites “the angle of each leading face of each element in relief with respect to the circumferential plane and the angle of each trailing face of each element in relief with respect to the circumferential plane are a same sign”, which is substantially the same claim elements as recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The claims are direct to a tire. Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Therefore, the recitation “for a heavy vehicle of construction plant type that is adapted for use in quarries, and alternatingly rolls in a laden state on a descending slope and in an unladen state on an ascending slope” as recited in claim 1, relates to intended use since it does not require any tire structure different from that as suggested in the prior art to perform the claimed use.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11 are under 35 U.S.C. 103 as being unpatentable over Kiichiro (NZ 213344 A – of record).
The examiner provides a reproduction of FIG. 1 below to facilitate discussion of the prior art.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 1, Kiichiro teaches a tire tread pattern being configured to have: a tread width TW (corresponds to total width WT) and comprising a central portion CR (corresponds to a first median portion), axially delimited by shoulder portions SR(M), SR(N) (corresponds to a second and a third lateral portion).
The shoulder portion WSR has a width of 15% - 30% of TW, see page 6 paragraph 2 - (corresponds to each of the second and third lateral portions having a respective lateral width at least equal to 25% and at most equal to 40% of the total width WT), and taking the width WSR for both tread shoulder portions gives a WSR total
The tread pattern is further configured to have the central CR and shoulder SR portions comprise block elements (corresponds to elements in relief) that are delimited by transverse grooves 3(M), 3(N) and 2(M), 2(N) respectively, and longitudinal grooves G1, G2, GC. The tire has a preferred rotation direction S, where each center portion CR block has a leading edge F1 and trailing edge F2 and each shoulder portion SR block has leading edge E1 and trailing edge E2 as established by the preferred tire rotation S, see FIG. 1 – (corresponds to each element in relief comprising a leading face, which is adapted to come into contact with the ground first and a trailing face, which is adapted to come into contact with the ground last).
The tread pattern blocks are further configured such that the leading E1, F1 and trailing E2, F2 edges, define groove walls which make with respect to the contacting surface of the tread block angles such that: E1 = 85° to 110°, E2 = 94° to 140°, F1 = 94° to 140° and F2 = 85° to 110°, see page 8 paragraph 2 – page 9 paragraph 1. It being noted the disclosed E2 = θ2 = 94°-140° with respect to the contacting surface measures as ≈ 4° to 50° with respect to the radial direction of the tread block. Likewise E1 = -5° to 20°, F1 = 4° to 50° and F2 = -5° to 20°.
Kiichiro does not explicitly disclose the central portion of the tread pattern has leading face angles that are less than its trailing face angles and where the leading face angles of the shoulder portions are greater than its trailing face angles.
However, Kiichiro discloses its tread pattern being suitable for forming a low noise tire provides a tread pattern whereby for angles within the disclosed range of: angle F1 ≈ 10° and angle F2 ≈ 15° satisfies the claimed (angle of the leading face of every said element in relief of the first median portion is strictly less than the angle of the trailing face of said element in relief); taking a disclosed angle E1 ≈ 15° and angle E2 ≈ 10° satisfies the claimed (angle of the leading face of every said element in relief of each of the second and third lateral portions is strictly greater than the angle of the trailing face of said element in relief). Additionally, configuring the leading/trailing faces angles in the aforementioned manner satisfies the claimed (angle of each leading face of each element in relief with respect to a circumferential plane is a same sign, and wherein an angle of each trailing face of each element in relief with respect to the circumferential plane is a same sign).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread composition of Kiichiro in the claimed manner as Kiichiro discloses the leading and trailing faces of the central and shoulder portions of the tread have angles that satisfy the claimed orientation and discloses its tread pattern is suitable for providing an advantage of forming a low noise tire, see page 2 [Industrial Field of the Invention].
Regarding claim 2, as depicted in the reproduction of FIG. 1 above, the central portion CR is configured to have blocks which are located equal distance from a line passing through the equatorial plane of the tire. And thus the central portion CR is symmetric with respect to an equatorial plane of the tire passing through the middle of the tread and is perpendicular to the axis of rotation of the tire.
Regarding claim 3, Kiichiro does not explicitly disclose with respect to the radial direction of the tread: the leading faces of the central block portions make angles of at least equal to 6° and at most equal to 12°. However, as previously discussed, Kiichiro discloses F1 = 4° to 50° which encompasses the claimed range of at least equal to 6° and at most equal to 12°, and as the applicant has failed to establish a conclusive showing of unexpected results for the claimed range, one would consider the prior art range is satisfactory for imparting the same benefit as the claimed range. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I). In view of the foregoing, the range of the currently presented claim overlaps with Kiichiro’s range. Thus, in accordance with MPEP § 2144.05(I), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select values of the angles of the leading faces of 
Likewise claims 4, 6-7 are rejected for substantially the same reasons as above, where Kiichiro further discloses: the trailing face of the central portion ≈ F2 = -5° to 20° which overlaps the claimed at least equal to 15° and at most equal to 35°; the leading faces of the shoulder block portions ≈ E1 = -5° to 20° which overlaps the claimed at least equal to 15° and at most equal to 35°; and the trailing faces of the shoulder block portions ≈ E2 = 4° to 50° which overlaps the claimed at least equal to 6° and at most equal to 12°.
Likewise claims 5, 8, are rejected for substantially the same reasons as above, where using values within Kiichiro’s disclosed angle ranges of trailing/leading faces of the central block portions being F2 ≈ 15° and F1 ≈ 10° and respectively gives a difference of 5°, which meets the claimed range of at least equal to 5° and at most equal to 30°; and the leading/trailing faces of the shoulder portions being E1 ≈ 15° and E2 ≈ 10° respectively gives a difference of 5° which meets the claimed range of at least equal to 5° and at most equal to 30°.
Regarding claim 11, the recitation of “a level of coupling is given by C/Z=X where: forces Z are loads applied per portion of tread; and forces C are corresponding coupling forces”, is considered an inherent feature in the tire of Kiichiro. It being noted, the claim is sufficiently broad to read on the 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kiichiro (NZ 213344 A – of record), as applied to claim 1 above, and further in view of Collette et al. (US 2012/0132331 A1 – of record).
Regarding claim 9, Kiichiro does not explicitly disclose having a difference in the elastomeric materials in a radial superposition of tread. However, such tread configurations are well-known in the art and it would have been necessary and obvious to look to the prior art for exemplary configurations thereof. Collette provides this teaching.
Collette teaches a tire having a multi-layered tread cap, see [0001]. The multi-layered tread being advantageous for controlling or adjusting performance and/or durability of the tire, see [0007]; where the multi-layered tread cap has a plurality of blocks composed of radially different rubbers, see FIG. 1 and [0008] – (corresponds to a difference in the elastomeric materials in a radial superposition of tread).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread composition of Kiichiro to have the leading/trailing faces of the respective block portions have a difference in the elastomeric materials in a radial superposition of tread as taught by Collette to provide the tire with a means for controlling or adjusting performance and/or durability of the tire as taught by Collette.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kiichiro (NZ 213344 A – of record), as applied to claim 1 above, and further in view of Nanni et al. (US 2001/0047840 A1 – of record).
Regarding claim 10, Kiichiro does not explicitly disclose having a difference in the elastomeric materials of the median and edge superposition’s of the tread. However, such tread configurations are well-known in the art and it would have been necessary and obvious to look to the prior art for exemplary configurations thereof. Nanni provide this teaching.
Nanni teaches a tire having an improved tread for controlling the working temperature of the tire, see abstract. The tread having two circumferential and axially contiguous portions, of a first portion A and a second portion B of different compositions, where one portion is in the central portion of the tread – (corresponds to the median portion) and the other at the tread band sides 11, see FIG. 3 and [0051].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread composition of Kiichiro to have the leading/trailing faces of the respective block portions have a difference in the elastomeric materials in the median/edge portions as taught by Nanni to provide the tire with a means for controlling its working temperature as taught by Nanni.

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Kiichiro does not teach nor reasonably suggest that under engine torque and in a laden state: the first median portion bears 40% of the total load Zc and the second and third lateral portions bear 60% of the total load Zc, since the tread is in full contact with the ground across its entire width, and wherein with a direction of the coupling forces reversed between the median portion and the lateral portions, an overall coupling force, equal to + X times 20% of the total load Zc, is added to an overall driving slip force; nor under engine torque and in a laden state: the first median portion bears 80% of the total load Zv and the second and third lateral portions bear 20% of the total load Zv, wherein with .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749                                                                                                                                                                                                        

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 4, 2021